Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 1 of 39




                     EXHIBIT P1
                  to COMPLAINT FOR INTERPLEADER
           Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 2 of 39
     BRANCH/AGENCY 916 560
     MASSMITTUAL CENTRAL

                                                   0 ivieturd
                             Metropolitan Life
                           Insurance Company
                                           A Mutual Company Incorporated in New York State
             Metropolitan Life Insurance Company will pay the amount of insurance and
             provide the other benefits of this policy according to its provisions.




             Christine N. Markussen                                          Harry P.   en
             Vice-President and Secretary                                    Chairman, resident & Chief Executive Officer


              Insured                    LAMONT LOUDENSLAGER
              Specified
              Face Amount                $100,000             AS OF OCT. 2, 1995
              of insurance
              Policy Number              058 201 834 UM


              Flexible Premium Multffunded Life Insurance Policy
              Life insurance payable if the insured dies before the Final Date of Policy.
              Cash Value, if any, less any policy loan and loan interest, payable on the Final Date.
              Adjustable death benefit.
              Premiums payable while the insured is alive and before the Final Date of Policy.
              Premiums must be sufficient to keep the policy in force.
              Not eligible for dividends.
THE CASH VALUE IN EACH INVESTMENT DIVISION OF THE SEPARATE ACCOUNT IS BASED ON THE
INVESTMENT EXPERIENCE OF THAT INVESTMENT DIVISION AND MAY INCREASE OR DECREASE
DAILY. IT IS NOT GUARANTEED AS TO DOLLAR AMOUNT. SEE THE SEPARATE ACCOUNT PROVISION
ON PAGE 11.
The cash value in the Fixed Account will be credited with interest at a guaranteed rate of 4% a year.
We may credit additional interest in excess of the guaranteed rate. See the Fixed Account provision on
page 9.
THE AMOUNT OR THE DURATION OF THE DEATH BENEFIT, OR BOTH, DEPEND UPON THE
AMOUNT OF THE CASH VALUE.
Right to Examine Policy—Please read this policy. You may return this policy to us or to the account
representative through whom you bought it within 10 days from the date you receive it or within
45 days after the application is signed, whichever period ends later. If you return it withkt this period,
the policy will be void from the beginning. We will refund any premium paid.
See Table of Contents and Company address on the last page.
READ This POLICY CAREFULLY. This policy is a legal contract between the policy owner and Metropolitan
Life Insurance Company.


7FM-90
                                                                             1'DUPLICATE POLICY IR4
Case 3:19-cv-00202-ARS            Document 1-2          Filed 09/18/19    Page 3 of 3




                     METROPOLITAN LIFE INSURANCE COMPANY

                             POLICY SPECIFICATIONS

   DATE OF POLICY                               OCTOBER    2,1995
   INSURED'S AGE AND SEX                        41 MALE
   FINAL DATE OF POLICY                         POLICY ANNIVERSARY AT AGE 95
   DEATH BENEFIT                                OPTION A   (SEE PAGE 7)
   OWNER                                        LAMONT LOUDENSLAGER
   BENEFICIARY                                  KIM LOUDENSLAGER
   CONTINGENT BENEFICIARY                       SEE APPLICATION



   POLICY CLASSIFICATION                        PREFERRED -




                                     INSURED

                                     LAMONT LOUDENSLAGER

SPECIFIED
FACE AMOUNT
OF INSURANCE        $100,000-AS OF DATE OF POLICY    9582018341TM . POLICY NUMBER
PLAN                FLEXIBLE PREMIUM MULTIFUNDED LIFE      97G      560




   THIS POLICY PROVIDES LIFE INSURANCE COVERAGE UNTIL THE FINAL DATE IF
   SUFFICIENT PREMIUMS ARE PAID. PREMIUM PAYMENTS IN ADDITION TO THE
   PLANNED PREMIUM SHOWN BELOW MAY NEED TO BE MADE TO KEEP THIS POLICY
   AND COVERAGE IN FORCE.
                 PLANNED PREMIUM OF          $     -PAYABLE MONTHLY
                 MINIMUM ALLOWABLE FIRST YEAR PREMIUM
                 GUIDELINE ANNUAL PREMIUM                  $
   ( TOTAL REMIUM     LIFE INSURANCE BENEFIT, ANY SUPPLEMENTAL RATING
   AND ANYPADDITION
                  FOR          FOLLOW)




FORM 7FM-90 MLIC     KANS.             3
Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 4 of 39




                        SPECIFICATION PAGE(CONTINUED)


                             ADDITIONAL BENEFITS
                                 FINAL DATE        RIDER INSURANCE
 RIDER                            OF RIDER             BENEFIT

 CHILD TERM RIDER                OCT. 02, 2019           $5,000
 SPOUSE TERM RIDER   STDNS       OCT. 02, 2022          $50,000




 FORM 7FM-90 MLIC    KANS.           3
           Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 5 of 39




                                POLICY SPECIFICATIONS (CONTINUED)




      GUARANTEED INTEREST RATE FOR FIXED ACCOUNT                          4% A YEAR



      INTEREST RATE ON FIRST $1,000 IN THE FIXED ACCOUNT                  4%A YEAR



      BASE ADMINISTRATION
      CHARGE                     DURING THE FIRST TWELVE POLICY MONTHS $25 PER THOUSAND
                                 DOLLARS OF SPECIFIED FACE AMOUNT OF INSURANCE PLUS
                                 $5 PER MONTH AT ISSUE AGES LESS THAN EIGHTEEN
                                 $15 PER MONTH AT ISSUE AGES EIGHTEEN TO FORTY-NINE
                                 $20 PER MONTH AT ISSUE AGES FIFTY AND ABOVE

                                 AFTER THE FIRST TWELVE POLICY MONTHS
                                 $5 PER MONTH IF SPECIFIED FACE AMOUNT OF INSURANCE IS
                                     $250,000 OR MORE
                                 $7 PER MONTH IF SPECIFIED FACE AMOUNT OF INSURANCE IS
                                     $100,000 TO $249,999
                                 $9 PER MONTH IF SPECIFIED FACE AMOUNT OF INSURANCE IS
                                     LESS THAN $100,000.



      TRANSFER CHARGE            $25



      SURRENDER CHARGE           SEE PAGE 14



      NET PREMIUMS               94.5% OF PREMIUMS RECEIVED. THE DEDUCTION FROM EACH
                                 PREMIUM PAYMENT IS A SALES CHARGE AND TAX CHARGE. THE
                                 NET PREMIUM IS ALLOCATED BY YOU TO EITHER THE FIXED
                                 ACCOUNT, THE SEPARATE ACCOUNT, OR A COMBINATION OF
                                 BOTH.


      SPECIFIED FACE
      AMOUNT LIMITS              YOU MAY NOT REDUCE YOUR SPECIFIED FACE AMOUNT OF
                                 INSURANCE TO LESS THAN $100,000 FOR THE FIRST 5 POLICY
                                 YEARS OR TO LESS THAN $50,000 AFTER THE 5TH POLICY YEAR.




7FM•9003.1 PR (92)                             3.1                                    AAABVI
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 6 of 39

                       Table of Guaranteed Maximum Rates For Each $1,000 of Term Insurance
                                (See *Cost of Term Insurance` Provision on Page 9. )
                         ,
                                        Monthly Rate*                            Monthly Rate*
                 Age                                            Age                   ,
                                 Male              Female                    Male           Female
                  0              .219               .157        48           .499             .374
                  1              .086               .070        49           .540             .400
                  2              .083               .067        50           .585             .429
                  3              .081               .065        51           .638             .459
                  4              .078               .064        52           .697             .495
                  5              .073               .063        53           .764             .533
                  6              .069               .061        54           .838             .573
                  7              .065               .059        55           .918             .613
                  8              .063               .058        56          1.003             .652
                  9              .062               .058        57          1.093             .690
                 10              .063               .057        58          1.189              _728
                 11              .068               .058        59          1.294             .770
                 12              .077               .061        60          1.411             .820
                 13              .089               .064        61          1.543             .883
                 14              .103               .068        62          1.692             .963
                 15              .118               .073        63          1.860            1.059
                 16              .133               .077        64          2.045            1.167
                 17              .143               .080        65          2.246            1.283
                 18              .152               .083        66          2.461            1.403
                 19              .157               .086        67          2.689            1.524
                 20              .158               .088        68          2.934            1.647
                 21              .158               .090        69          3.207            1.787
                 22              .157               .092        70          3.515            1.951
                 23              .153               .093        71          3.867            2.163
                 24              .150               .096        72          4.272            2.404
                 25              .146               .098        73          4.733            2.706
                 26              .143               .100        74          5.240            3.055
                 27              .143               .103        75          5.785            3.445
                 28              .142               .107        76          6.359            3.869
                 29              .143               .110        77          6.958            4.325
                 30              .146               .114        78          7.585            4.819
                 31              .150               .118        79          8.262            5.370
                 32              .156               .123        80          9.012            6.000
                 33              .163               .128        81          9.958            6.729
                 34              .171               .134        82         10.822            7.579
                 35              .181               .142        83         11.902            8.549
                 36              .194               .152        84         13.077            9.629
                 37              .208               .163        85         14.325           10.811
                 38              .224               .178        86         15.626           12.091
                 39              .242               .194        87         16.976           13.469
                 40              .263                211        88         18.375           14.952
                 41              .285               .229        89         19.834           16.556
                 42              .310                249        90         21.379           18.308
                 43              .336               287         91         23.052           20250
                 44              .365                287        92         24.937           22.470
                 45              .395               .307        93         27.244           25.155
                 46              .428               .327        94         30.445           28.736
                 47              .462               .350

             * If there is a supplemental rating
                                          for the life insurance benefit, as shown on page 3, the monthly
              deduction for such supplemental raring must be added to the monthly rate determined
              from this table.




7FM-04   A                                                  4                                           AAABH1
     Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 7 of 39




                     Description of Investment Divisions in the Separate Account

THE ASSETS IN EACH INVESTMENT DIVISION OF METROPOLITAN LIFE SEPARATE ACCOUNT UL (SEPARATE
ACCOUNT) ARE INVESTED IN SHARES OF A DESIGNATED INVESTMENT COMPANY PORTFOLIO. EACH
PORTFOLIO REPRESENTS A DIFFERENT CLASS (OR SERIES) OF SHARES ISSUED BY METROPOLITAN SERIES
FUND, INC.
DIVISION 1— GROWTH PORTFOLIO—The investment objective of this portfolio is to achieve long-term growth of
            capital and income, and moderate current income, by investing primarily in common stocks that are
            believed to be of good quality or to have good growth potential or which are considered to be
            undervalued based on historical investment standards.

DIVISION 2—   INCOME PORTFOLIO—The investment objective of this portfolio is to achieve the highest possible
              total return, by combining current income with capital gains, consistent with prudent investment risk
              and the preservation of capital, by investing primarily in fixed-income, high-quality debt securities_
DIVISION 3— MONEY MARKET PORTFOLIO—The investment objective of this portfolio is to achieve the highest
            possible current income consistent with the preservation of capital and maintenance of liquidity, by
            investing primarily in short-term money market instruments.

DIVISION 4— DIVERSIFIED PORTFOLIO—The investment objective of this portfolio is to achieve a high total
            return while attempting to limit investment risk and preserve capital by investing in equity securities,
            fixed-income debt securities, or short-term money market instruments, or any combination thereof,
            at the discretion of State Street Research.

DMSION 5— AGGRESSIVE GROWTH PORTFOLIO—The investment objective of this portfolio is to achieve
          maximum capital appreciation by investing primarily in common stocks (and equity
          and debt securities convertible into or carrying the right to acquire common stocks) of emerging
          growth companies, undervalued securities or special situations.

DIVISION 6— INTERNATIONAL STOCK PORTFOLIO—The investment objective of this portfolio is to achieve
            long-term growth of capital by investing primarily in common stocks and equity-related securities of
            non-United States companies.

DIVISION 7— STOCK INDEX PORTFOLIO. The investment objective of this portfolio is to equal the performance of
            the Standard & Poor's 500 Composite Stock Price index (adjusted to assume reinvestment of
            dividends) by investing in the common stock of companies which are included in the index.
INVESTMENT RETURNS WILL REFLECT FLUCTUATIONS IN THE MARKET VALUE OF SECURITIES. PLEASE
REFER TO THE CURRENT PROSPECTUS FOR METROPOLITAN SERIES FUND, INC. FOR A COMPLETE
DESCRIPTION OF THE FUND AND THE CURRENTLY AVAILABLE DESIGNATED PORTFOLIOS.




7FM-05 (93)                                              5                                                 AAABYB
Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 8 of 39




                                      Definitions

 This policy provides life insurance through flexible premium payments. Net Premiums are credited at
 your option to either a fixed interest account ('Fixed Account") or a muldfunded separate account
 ("Separate Account") or both. Interest will be credited to the cash value in the Fixed Account. The cash
 value in the Separate Account will vary with investment experience. The cost of insurance and other
 charges will be deducted each month proportionately from the Fixed Account and the Separate
 Account.
 To make this policy clear and easy to read, we have left out many cross-references and conditional
 statements. Therefore, the provisions of the policy must be read as a whole. For example, our
 payment of the insurance proceeds depends on the payment of sufficient premiums.
 To exercise your rights, you should follow the procedures stated in this policy. If you want to request a
 payment, change the allocation of net premiums, adjust the death benefit, change a beneficiary,
 change an address or request any other action by us, you should do so on the forms prepared for
 each purpose. You can get these forms from your account representative or our Designated Office.
 "You" and "your refer to the owner of this policy,
 "We", "us" and "our refer to Metropolitan Life Insurance Company.
 The Insured" named on page 3 is the person at whose death the insurance proceeds will be payable.

 ThemSpecified Face Amount of Insurance" as of the date of policy is shown on page 3. A new page 3
 will be issued to show any change in the Specified Face Amount of Insurance that occurs at your
 request.
 The "Final Date of Policy' is the policy anniversary on which the insured is age 95.

 Policy years and months are measured from the date of policy. For example, if the date of policy is
 May 5,1999, the first policy month ends June 4, 1999, and the first policy year ends May 4, 2000. Also,
 the first monthly anniversary is June 5,1999 and the first policy anniversary is May 5, 2000.
 The 'Designated Office" is the office to which your communications are to be sent. It is our Home
 Office at One Madison Avenue, New York, N.Y. 10010. We may, by written notice, name one or more
 other offices within the United States to serve as a Designated Office in place of the Home Office.
 The Investment Start Date" is the date the first premium is applied to the Axed Account and/or
 Separate Account. It is the later of: (1) the Date of Policy; and (2) the date we receive the first premium
 at our Designated Office.
 "Issue Age" is the age of the insured shown on page 3.
 "Guideline Annual Premium" is the level annual amount of premium that would be payable through the
 Final Date of Policy for the specified face amount of the policy if premiums were fixed by us as to both
 timing and amount and were based on the 1980 Commissioners Standard Ordinary Mortality Tables, net
 investment earnings at an annual effective rate of 5%, and fees and charges as set forth in the policy and
 any policy riders.




                                            6                                                        AAABDI
            Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 9 of 39




                                           Definitions (Continued)

                "Fixed Accounr is the account under the policy to which we will add the payments that you
                allocate to the Fixed Account. The Fixed Account is part of our general account.

                'Separate Accounr is Metropolitan Life Separate Account UL, the account under this policy
                 to which we will add the payments that you allocate to any of the Investment Divisions in the
                Separate Account.
                "Policy Loan Accounr is the account to which we will transfer the amount of any policy loan from the
                Fixed and Separate Accounts.
                "Cash Value" is the sum of: (a) the policy's cash value in the Fixed Account; (b) the policy's cash
                value in each investment division of the Separate Account; and (c) the policy's cash value in the
                Policy Loan Account.
                "Cash Surrender Value" is the cash value less any policy loan and loan interest and any applicable
                surrender charge computed from the chart set forth on page 15 and, if the policy is surrendered in
                the first policy year, less the Base Administration Charge for each full policy month remaining to the
                end of the first policy year.


                                      Payment When insured Dies
Insurance       If the insured dies before the Final Date of Policy, an amount of money, called the insurance
Proceeds        proceeds, will be paid to the beneficiary. The insurance proceeds are the sum of:

                 * The death benefit described below.

                                PLUS
                 * Any insurance on the insured's life that may be provided by riders to this policy.
                                MINUS
                 * Any policy loan and loan interest

                                MINUS
                 * Any due and unpaid monthly deductions accruing during a grace period.
                 We will pay the insurance proceeds to the beneficiary after receipt at our Designated Office of
                 proof of death and a proper written claim.
Death Benefit    You must choose one of the following two death benefit options:
                 1. Option A: The Specified Face Amount of Insurance.

                2. Option B: The Specified Face Amount of Insurance;

                                                 PLUS
                                The cash value on the date of death.
                 The death benefit will be the amount of the option in effect at the time of death or, if greater, the
                 minimum death benefit described on page 8.



7FM-07                                                 7                                                         AAABAK
          Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 10 of 39




                         Payment When Insured Dies (Continued)

Minimum Death   In no event will the death benefit be less than the amounts described below:
Benefit

                                                         Minimum Death Benefit
                        Age on Date                      as a Percentage of the
                         of Death                            Cash Value
                        40 or younger                            250%
                         41-45                                  243-215
                         4650                                   209-185
                         51-55                                  178-150
                         56-60                                  146-130
                         61-65                                  128-120
                         66-70                                  119-115
                         71-75                                  113-105
                         76-90                                    105
                         91-95                                  104-100
                The minimum death benefit will decrease uniformly within the age ranges shown.
Death Benefit   At any time after the second policy year, while this policy is in force, you may change the death
Adjustment      benefit option and change (either increase or decrease) the Specified Face Amount of Insurance,
                subject to the following:
                1. In the event of a change in the death benefit option, we will change the Specified Face Amount of
                   Insurance as follows:

                   a.   If you change from Option A to Option B, the Specified Face Amount of Instrance will be
                        reduced by the then current cash value.
                   b.   If you change from Option B to Option A, the Specified Face Amount of Insurance will be
                        increased by the then current cash value.
                2. The Specified Face Amount of Insurance may not be reduced to less than the Specified Face
                   Amount Limits shown on page 3.1, nor may it be reduced to a level where the total premiums
                   already paid to date exceed the then current Internal Revenue Service limits relating to the
                   definition of life insurance.
                3. The Specified Face Amount of Insurance may not be increased after the insured reaches age 80.
                   For any change at your request which would increase the death benefit, you must provide
                   evidence satisfactory to us of the insurability of the insured. Each increase must be at least
                   $5,000. Also, at the time of change there will be an underwriting charge of $5 for each $1,000 of
                   insurance increase. This charge will be part of the monthly deduction as of the date the increase
                   takes effect. New withdrawal charges will apply for 15 policy years after the increase.
                4. No change in the death benefit will take effect unless the cash surrender value after the change is
                   equal to at least two monthly deductions. A request for a change in the death benefit will take
                   effect as of the monthly anniversary which coincides with or next follows: (a) if evidence of
                   insurability is required, the date we approve the request, or (b) if not, the date of the request.
                5. We will issue a new page 3 for this policy showing the change. We may require that you send us
                   this policy to make any requested change.




7FM08                                               8                                                       AAABAL
          Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 11 of 39




                                                 Monthly Deduction

               Each policy month, a deduction is made from the cash value to pay for the cost of insurance and
               administrative expenses. The monthly deduction is determined on each monthly anniversary, and is
               the sum of the following items:
               1. The monthly cost of term insurance, as defined below.

               2. The monthly cost of any benefits provided by riders.

               3. A base admiristration charge as shown on page 3.1.
               4. For any month in which your request results in an increase in the death benefit, an underwriting
                  charge of $5.00 per thousand dollars of such increase.
               The monthly deduction will be charged proportionately to the Fixed Account and each Investment
               Division of the Separate Account at the beginning of the policy month.
Cost of Term   The cost of the term insurance for any policy month is equal to the amount of term insurance
Insurance      multiplied by the monthly term insurance rate. From time to time we will set monthly term insurance
               rates based on the insured's age, sex, and underwriting class. These rates will never be more than the
               maximum rates shown in the table on page 4. Any changes in mortality charges will not recoup past
               losses. Any adjustments in policy cost factors will be by class and based on changes in such factors
               as investment earnings, mortality, persistency and expenses.
               The amount of term insurance for any policy month is equal to:
               * The death benefit divided by 1.0032737;

                               MINUS
               * The Cash Value of the policy.

               The cash value used in this calculation is determined at the start of the policy month before the
               deduction for the monthly cost of term insurance and for any Disability Waiver Benefit, but after the
               deduction for any other riders or charges.

                                                 Fixed Account
Value          The policy's cash value in the Fixed Account on the Investment Start Date is equal to:
               1. The portion of the initial net premium which has been paid and allocated to the Fixed Account;

                                                 MINUS
               2. The portion of the first monthly deduction charged to the Fixed Account.




7FM-09                                               9                                                       AAABF9
           Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 12 of 39




                                                Fixed Account (Continued)

               The policy's cash value in the Fixed Account on any day after the Investment Start Date is equal to:
               1. The value on the preceding day, with interest on such value at the currently applicable rates;
                                        PLUS
               2. Any portion of net premium paid and allocated to the Fixed Account on that day;
                                        PLUS
               3. Any amount transferred to the Fixed Account on that day;
                                        PLUS
               4 Any loan repayments allocated to the Fixed Account on that day;
                                        PLUS
               5. That portion of any interest credited on outstanding loans which is allocated to the Fixed Account
                  on that day;
                                        MINUS
               6. Any amount transferred from the Fixed Account to the Separate Account on that day;
                                        MINUS
               7. Any cash withdrawal made from the Fixed Account on that day:
                                        MINUS
               8. Any amount transferred from the Fixed Account to the Policy Loan Account on that day;
                                        MINUS
               9. The portion of any transfer charge allocated to the policy's cash value in the fixed account;
                                MINUS, IF THAT DAY IS A MONTHLY ANNIVERSARY,
               10.The portion of the monthly deduction which is charged to the Fixed Account, to cover the policy
                  month which starts on that day.
Interest       The guaranteed interest rate for the Axed Account is .01075% a day, compounded daily. This is
Rata           equivalent to a rate of 4%a year compounded aril-wally.
               We may declare rates of interest in excess of the 4% guaranteed rate on amounts in excess of $1,000
               in the Fixed Account at any time, subject to the following conditions: the rate of excess interest on any
               net premiums paid during a month of the year will not decrease before the first day of the same month
               of the subsequent year; thereafter, the rate of excess interest will not decrease for a period of twelve
               months from the date declared. We also may credit different rates of excess interest to premium
               payments made in different months of the year and different rates of excess interest at the end of each
               twelve-month period for cash value related to premiums received in a given month of each prior year.
               Transfers made into the Fixed Account will be treated as new premium payments for these purposes.
               We will credit the guaranteed and any excess interest on every Valuation Date. Once credited, that
               interest will be guaranteed and will become part of the policy's cash value in the Fixed Account from
               which monthly deductions are made. The monthly deduction will be charged against the most recent
               premiums paid (and transfers made) and interest credited thereto.



7FM-10                                                10                                                      AAABGA
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 13 of 39




                                            Separate Account

                 Separate Account UL is an investment account established and maintained by us, separate from our
                 general account or other separate investment accounts. It is used for flexible premium muldfunded life
                 insurance policies, and if permitted by law, may be used for other policies or contracts as well.
                 We own the assets in the Separate Account. Assets equal to the reserves and other liabilities of the
                 Separate Account will not be charged with liabilities that arise from any other business we conduct.
                 We may from time to time transfer to our general account assets in excess of such reserves and
                 liabilities.

                 Income and realized and unrealized gains or losses from assets in the Separate Account are credited
                 to or charged against the Separate Account without regard to our other income, gains or losses.
                 The Separate Account will be valued at the end of each Valuation Period.
                 A "Valuation Date" is each day on which there is enough trading in a portfolio's securities that the
                 current value of its shares could be materially affected. In general, Valuation Dates will be days when
                 the New York Stock Exchange is open for trading. We reserve the right, on 30 days notice, to change
                 the basis for such Valuation Date, as long as the basis is not inconsistent with applicable laws.

                 A "Valuation Period" is the period between successive Valuation Dates starting at 4:00 P.M. New York
                 City time, on each Valuation Date and ending at 4:00 P.M., New York City lime, on the next Valuation
                 Date. We reserve the right, on 30 days notice, to change the basis for such Valuation Period, as long
                 as the basis is not inconsistent with applicable laws.
Investment       The "Investment Divisions" are part of the Separate Account. Each division holds a separate class (or
Divisions        series) of stock of a designated investment company or companies. Each class of stock represents a
                 separate portfolio in an investment company.
                 The Investment Divisions available on the Date of Policy are described on Page 5. Those you
                 selected in the application are shown on Page 3. We may from time to time make other investment
                 divisions available to you. We will provide you with written notice of all material details including
                 investment objectives and all charges.
Ow Right         We reserve the right to make certain changes if, in our judgment, they would best serve the interests
to Make          of the owners of policies such as this one, or would be appropriate in carrying out the purposes of
Changes          such policies. Any changes will be made only to the extent and in the manner permitted by applicable
                 laws. Also, when required by law, we will obtain your approval of the changes and the approval of any
                 appropriate regulatory authority.
                 Example of the changes we may make include:
                 * To operate the Separate Account in any form permitted under the Investment Company Act of
                   1940, or in any other form permitted by law.
                 * To take any action necessary to comply with or obtain and continue any exemptions from the
                   Investment Company Act of 1940.




7FM-11                                                 11                                                      AAABDK
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 14 of 39




                                            Separate Account (Continued)

                 • To transfer any assets in an Investment Division to another Investment Division, or to one or more
                   separate accounts, or to our general account, or to add, combine, or remove Investment Divisions
                   in the Separate Account.
                 * To substitute, for the investment company shares held in any Investment Division, the shares of
                   another class of the investment company or the shares of another investment company or any
                   other investment permitted by law.
                 * To change the way we assess charges, but without increasing the aggregate amount charged to
                   the Fixed Account and any currently available investment division of the Separate Account or
                   available portfolios of the fund.
                 * To make any other necessary technical changes in this policy in order to conform withany action
                   this provision permits us to take.
                 If any of these changes result in a material change in the underlying investments of an Investment
                 Division in the Separate Account, we will notify you of such change. If you have funds allocated to that
                 division, you may then make a new choice of Investment Divisions.
Index of         We use an index to measure changes in each Investment Division's investment experience during a
Investment       Valuation Period. We set the index at $10 when the Investment Division first began operations. The
Experience       index for a current Valuation Period equals the index for the preceding Valuation Period multiplied by
                 the experience factor for the current period.
                 The "experience factor for a valuation period in each division is calculated as follows:
                 (1) We take the net asset value per investment company share at the end of the current valuation
                     period. We add the per share amount of any dividend or capital gain distribution paid by the
                     investment company during the current valuation period. We subtract any per share charge for our
                     taxes and for any reserve for taxes.
                 (2) We divide (1) by the net asset value per investment company share at the end of the preceding
                     valuation period.
                 (3) We subtract a charge of not more than .002454% for each day in the valuation period. This charge
                     is to cover the expense and mortality risks that we are assuming and is equivalent to no more than
                     0.90% a year.
Value            The policy's cash value in the Separate Account is the sum of the cash values in each of the
                 Investment Divisions.
                 The policy's cash value in each Investment Division of the Separate Account on the Investment Start
                 Date is equal to:
                 1. The portion of the initial net premium which has been paid and is allocated to the Investment
                    Division;

                                                    MINUS
                 2. The portion of the first monthly deduction which is charged to the Investment Division.




7FM-12                                                 12                                                       ARABAP
         Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 15 of 39




                                       Separate Account (Continued)

             The policy's cash value in each Investment Division on subsequent valuation dates is equal to:
             1. The cash value in the Investment Division on the preceding Valuation Date multiplied by the
                experience factor for the current valuation period;

                                        PLUS
             2. Any net premium payments received during the current valuation period which are allocated to
                the Investment Division;

                                        PLUS
             3. Any net amounts transferred to the Investment Division from the Fixed Account or from another
                Investment Division during the current valuation period;

                                        PLUS
             4. Any loan repayments allocated to the Investment Division during the current Valuation
                Period;
                                        PLUS

             5. That portion of any interest credited on outstanding loans which is allocated to the Investment
                Division during the current valuation period;

                                        MINUS
             6. Any amounts transferred from the Investment Division during the current valuation period;

                                        MINUS
             7. Any cash withdrawal from the investment Division during the current valuation period;

                                        MINUS
             8. Any amount transferred torn the Investment Division to the Policy Loan Account during that
                Valuation Period;

                                        MINUS
             9. The portion of any transfer charge allocated to the policy's cash value in the Investment Division;
                MINUS, IF A MONTHLY ANNIVERSARY OCCURS DURING THE CURRENT VALUATION PERIOD,
             10.The portion of the monthly deduction charged to the investment Division during the current
                valuation period to cover the policy month which starts on that day.

                                  Owner's Right to Change Allocation
             You can change the allocation of future net premiums among the Fixed Account and/or the
             Investment Divisions of the Separate Account. You must allocate at least 10% of net premiums to each
             alternative you choose. Percentages must be in whole numbers. (For example, 33113% may not be
             chosen.) You must notify us in writing of a change in the allocation percentages. The change will take
             effect immediately upon receipt at our Designated Office.


7FM-13                                             13                                                      AAABAQ
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 16 of 39




                                 Owner's Right to Change Allocation (Continued)

                   You may also change the allocation of the cash value. To do this, you may transfer amounts among
                   the alternatives at any time. A transfer charge of $25 will be deducted from the cash value from which
                   amounts are transferred on a pro-rata basis when each transfer is effected. However, no charge will
                   be assessed for transfers from Policy loans and loan repayments. In addition, during the first 24 Policy
                   months, no charge will be assessed for a complete transfer of all amounts in the investment divisions
                   of the Separate Account to the Fixed Account. Transfers must be in either dollar amounts or a
                   percentage in whole numbers. The minimum amount that may be transferred is $50, or, if less, the
                   entire cash value in an Investment Division of the Separate Account or the entire cash value in the
                   Fixed Account. The             will take effect on the date we receive written notice from you at our
                   Designated Office.       ur:ireflect the change in our calculations and in your annual report.

                                      Payments During insured's Lifetime
Payment on         If the insured is alive on the Final Date of Policy, we will pay you the cash value minus any policy
Final Date         loan and loan interest. Coverage under this policy will then end.
of Policy

Full and Partial We will pay you all or part of the cash surrender value after we receive your request at our
Cash             Designated Office. The cash surrender value will be determined as of the date we receive your
Withdrawal       request. If you request and are paid the full cash surrender value, this policy and all our obligations
                 under it will end. We may require surrender of this policy before we pay you the full cash surrender
                 value.

                   Each partial cash withdrawal must be at least $250. When a cash withdrawal is made, we will
                   reduce the cash value by the amount of the partial withdrawal. The withdrawal will be allocated
                   proportionately among the Fixed Account and each Investment Division of the Separate Account.
                   If Death Benefit Option A is in effect, we will also reduce the Specified Face Amount of Insurance
                   by the amount of the partial withdrawal, and a new page 3 will then be issued. We may require that
                   you send us this policy to make the change. Partial cash withdrawals will not affect the Specified
                   Face Amount of Insurance if Option B is in effect.

                   A partial withdrawal which would reduce the cash surrender value to less than two monthly
                   deductions may not be made. Also, if Option A is in effect, a partial withdrawal may not be made if it
                   would reduce the Specified Face Amount of Insurance to less than the Specified Face Amount Limits
                   on page 3.1, or to a level where the premiums already paid would exceed then current Internal
                   Revenue Service limits. If you request a partial cash withdrawal and these conditions apply, we will
                   contact you to determine if you want to cancel the request, withdraw a smaller amount, or surrender
                   the policy.
Surrender          If, within the first 15 policy years, you request a full cash withdrawal or the policy ends because the
Charges            grace period expired, we will deduct a surrender charge from the cash value. We will also deduct a
                   surrender charge from the cash value if you have increased the specified face amount and, within 15
                   years of the increase, you request a full cash withdrawal or the policy ends because the grace period
                   expired. No surrender charge applies to an increase in the specified face amount of insurance
                   resulting from a change in the death benefit option.




7FM-14                                                    14                                                       AAABAR
         Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 17 of 39


                             Payments During insured's Lifetime (Continued)

           The surrender charge per thousand dollars of specified face amount of insurance is as follow:

           Option A at Imo or Increase:

             Age at                               Policy YawsSince Issue or Increase
             Issue or
             IncroaSe   1    2     3     4        5      6      7      8      9       10      11    12   13   14    15
              0-5       $3 $3      $3    $3       $3    $2     $2     $2     $2       $2      $1    $1   $1   $1    $1
              6-10       3  3       3     3        3     2      2      2      2        2       1     1    1    1     1
             11-20       3  3       3     3        3     2      2      2      2        2       1     1    1    1     1
             21-25       3  3       3     3        3     2      2      2      2        2       1     1    1    1     1
             26-30       4  4       3     3        3     3      3      2      2        2       2     1    1    1     1
             31-35       7  6       6     6        5     5      5      4      4        3       3     2    2    1     1
             36-40       8  7       7     7        6     6      5      5      4        4       3     3    2    1     1
             41-44       10 9       8     8        7     7      6      6      5        4       4     3    2    2      1
             45-50      12    12    11       10    10     9      8      7         7      6     5     4    3    2      1
             51-54      15    15    14       13    12     11     10     9      8         7     6     5    4    3      1
             55-59      18    17    16       15    14     13     12     11     10        9     8     6    5    3      2
             60.69      22    21    20       18    17     16     15     13     12        11    9     7    6    4      2
             70-79      22    21    20       18    17     16     15     13     12        11    9     8    6    4      2
             80         22    21    20       18    17     16     15     14     13        12    10    9    8    6      3


           Option El at Issue or Increase:
             Age at                               Policy Years Since Issue or Increase
             Issue or
             Increase   1    2     3      4       5      6      7      8      9       10      11    12   13   14     15
              0-5       $ 4 $ 4 $3 $3 $3 $3 $3                        $2     $2 $ 2 $2 $ 1 $ 1                $1     $1
              6-10        4   4  4  4  3   3 3                         3      2   2  2   1   1                 1      1
             11-20        5   5  5   4  4  4 3                         3      3   2  2   2   1                 1      1
             21-25        7   7  6   6 6  5  5                         4      4   3  3   2   2                 1      1
             26-30       10   8  7   7 7  6  6                         5      4   4  3   3   2                 1      1
             31-35       12  12  11 10 10 9  8                         7      6   5  4   4   3                 2      1
             36-40       15  14  13 12 12 11 10                        9      8   7  6   5   4                 3      1
             41-44       20  20  19 18 17 10 14                        13     12 10  9   7   5                 4      2
             45-50       24  24  24 22 21 19 17                        16     14 12  10  8   6                 4      2
             51-54       27  27  26 24 23 21 19                        18     16 14  12 10   7                 5      3
             55-59       30  29  27 25 24 22 20                        18     16 14  12 10   8                 5      3
             60-69       32  30  29 27 25 23 22                        20     18 15  13 11   8                 6      3
             70-79       36  34  33 31 29 27 25                        23     20 18  16 13  10                 7      4
             80          40  38  36 34 32 30 28                        26     24 22  19 17  14                 11     6

           However during the first two policy years, the surrender charge, together with all sale charges previously
           deducted from the premiums paid, will not exceed the total of:
                      30% of the premiums paid Lc) to one guideline amual premium
                                        PLUS
                      10% of the premiums paid which are greater than one guideline annual premium but not more
                      than two guideline amual premiums
                                        PLUS
                      9% of the premiums paid which are greater than two guideline annual premiums.
           The above also applies to a surrender charge allowable to an increase in the specified face amount if
           policy is surrendered within 2 years of the increase.
           The cash surrender value of an inforce policy is not affected by the above limits during the first two policy
           years_


7FM-15                                                   15                                                         AAABGT
              Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 18 of 39




                               Payments During insured's Lifetime (Continued)

Policy Loan       At any time, you may get cash by taking a policy loan upon assignment of this policy as sole security.
                  If there is an existing loan, you can increase it.
                  The maximum amount available for a nay or increased loan will be the greater of the policy's cash
                  surrender value less two monthly deductions or 75% of the policy's cash surrender value.

                  The smallest amount you can borrow at any one time is $250.

                  The loan will be allocated proportionately among the Fixed Account and the Investment Divisions
                  of the Separate Account.

                  Loan interest is charged daily at the rate of 6% a year, and is due at the end of each policy year.
                  Interest not paid within 31 days after it is due will be added to the loan principal. It will be added
                  as of the due date and will bear interest at the same rate as the rest of the loan. It will be
                  deducted proportionately from the policy's cash value in the Fixed Account and each Investment
                  Division of the Separate Account and will be transferred to the Policy Loan Account. The amount
                  transferred will be treated as an increased loan.
Loan              You may repay all or part (but not less than $50) of a policy loan at any time while the insured is
Repayment         alive and this policy is in force. You must tell us when you make a payment if the payment is
                  intended as a loan repayment. Otherwise, it will be treated as a premium payment. Loan
                  repayments will be allocated in the same manner as net premium payments.

                  Failure to repay a policy loan or to pay loan interest will not terminate this policy unless the cash
                  surrender value is less than the monthly deduction due on a monthly anniversary. In that case, the
                  Grace Period provision will apply (see page 17).

Effect of         When a loan is made, the cash value in each Investment Division of the Separate Account equal to
a Policy          the portion of the policy loan allocated to each Investment Division will be transferred to a Policy
Loan on the       Loan Account within the General Account. The cash value in the Fixed Account equal to the
Cash Value        portion of the policy loan allocated to that Account will also be transferred to the Policy Loan
                  Account.
                  Amounts in the Policy Loan Account will be credited with interest at a rate we set but never less than
                  4%. Interest credited to amounts in the Policy Loan Account will be allocated at least once a year
                  among the Fixed Account and the Investment Divisions of the Separate Account in the same
                  proportions as net premiums are then being allocated.
Deferment         We reserve the right to defer calculation and payment of benefits in the following circumstances:

                  1. If your policy is in force with a cash value in the Separate Account, it will generally not be
                     practical for us to determine the investment experience of the Separate Account during any
                     period when the New York Stock Exchange is closed for trading (except for customary
                     weekend and holiday closings), or when the Securities and Exchange Commission restricts
                     trading or determines that an emergency exists. In such a case and with respect to the
                     Separate Account, we reserve the right to defer: (a) determination, application, or payment of a
                     cash withdrawal value; (b) determination of policy loans except for a loan to pay a premium to
                     us; (c) a change in the allocation among the Investment Divisions of the Separate Account; and
                     (d) payment of the death benefit
                  2. If your policy is in form with a cash value in the Fixed Account, we may defer paying a cash
                     withdrawal value from that account for up to 6 months from the date we receive a request for
                     payment. If we delay for 30 days or more, interest will be paid at a rate not less than 4% a year.
                  3. We may delay making a loan from the Axed Account, except for a loan to pay a premium to us,
                     for up to 6 months from the date you request the loan.

7FM-16                                                    16                                                       AAABAS
           Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 19 of 39

                                                    Premiums

Premium         Premium payments other than the first premium are to be sent to our Designated Office.
Payments
                No insurance will take effect before the first premium is paid. Other premiums may be paid at any
                time while the policy is in force and before the Final Date of Policy and in any amount subject to
                the limits described below.
                We will send premium notices, if you request in writing, according to the planned premium shown
                on page 3. After the first two policy years, you may skip planned premium payments or change their
                frequency and amount if the cash surrender value is large enough to keep your policy in force.
                The planned premium shown on page 3 was determined as an amount which would be sufficient to
                continue this policy to the Final Date, assuming a continuation of current mortality experience,
                assuming reasonable investment results, and assuming that there is no policy loan, cash
                withdrawal, or change in the death benefit. However, the planned premium may need to be
                increased in order to keep this policy in force if there is any change in these assumptions or in the
                amount and frequency of premium payments.
Limits          During the first two policy years. total premiums may not be less than the minimum required
                premium shown on page 3. After the first two policy years, additional premium payments may be
                necessary to keep the poky in force depending upon actual investment experience and the timing
                and frequency of the premium payments. Each planned premium payment after the first two policy
                years must be at least $200 annually and $100 semi-annually ($15 for a Special Account payment).
                However, any unplanned premium payment must be at least $250.
                We may increase these minimum premium limits. No increase will take effect until 90 days after
                notice is sent.
                The total premiums paid in a policy year may not exceed the maximum we set for that year. When
                we set the maximum for total premiums paid in a policy year, we will take account of any
                requirements in federal legislation relating to the definition of life insurance. We will return to you any
                premium paid in a policy year to the extent it is more than the maximum.
Grace Period    If, during the first two policy years, the cash surrender value on any monthly anniversary is insufficient
                to cover the monthly deduction and the total premiums paid as of a monthly anniversary are not equal
                to the minimum required premiums shown on page 3, there will be a grace period of 61 days to pay
                an amount equal to the difference between the total premiums previously paid and the minimum
                required premiums. If you do not pay this amount the policy will end and we will send you any sales
                charge we may have deducted which exceeds the maximum surrender charge permitted during the
                first two policy years.
                If, after two policy years or at any time after you change the death benefit or reinstate this policy, the
                cash surrender value on any monthly adversary is less than the deduction for that month, there will
                be a grace period of 61 days after that anniversary to pay an amount that will cover two monthly
                deductions. If you do not pay this amount the policy will end, without value.
                In either case we will send you a notice at the start of the grace period. We will also send a notice to
                any assignee on our records.
                If the insured dies during the grace period, we will pay the insurance proceeds minus any overdue
                monthly deduction.
Reinstatement   If the grace period has ended and you have not paid the required premium and have not
                surrendered your policy for its cash surrender value, you may reinstate this policy while the insured
                is alive if you:
                1. Request in writing reinstatement within 3 years after the end of the grace period;
                2. Provide evidence of insurability satisfactory to us;
                3. Pay a sufficient amount to keep the policy in force for at least 2 months after the date of
                   reinstatement; plus (a) an amount sufficient to cover the unpaid portion of the charges applicable
                   during the first 12 policy months; plus (b) any portion of the surrender charge which was not paid
                   when the policy ended because the cash value was not sufficient to pay such portion of the
                   charge: plus (c) interest on (a) to the date of reinstatement at the rate of 6% a year.
                Any policy loan and interest due when the policy ends will be cancelled.
7FM-17                                                  17                                                        AAACFB
              Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 20 of 39

                                            Premiums (Continued)
                    The effective date of the reinstated policy will be the date we approve the reinstatement
                    application.
                    The amount of cash value on the date of reinstatement will be equal to:
                    * the net premiums paid at reinstatement;
                                   PLUS
                    * an amount equal to the lesser of:
                          (ii) the surrender charge which would apply under the policy if it were surrendered in
                               the policy year of reinstatement and as if the policy had not ended earlier, and
                          (ii) the total surrender charges as described on page 14 when the policy ended, except if
                               the policy ended during the first two policy years, the total surrender charges actually
                               Paid;
                                    MINUS
                    * the amounts paid in accordance with (a), (b) and (c) in item 3 above.

                                            Ownership and Beneficiary
Owner               As owner, you may exercise all rights under your policy while the insured is alive. You may name a
                    contingent owner who would become the owner if you die before the insured.
Change of           You may name a new owner at any lime. If a new owner is named, any earlier choice of a
Ownership           contingent owner, beneficiary, contingent beneficiary or optional income plan will be cancelled,
                    unless you specify otherwise.
Beneficiary         The beneficiary is the person or persons to whom the insurance proceeds are payable when the
                    insured dies. You may name a contingent beneficiary to become the benefici.ry if all the
                    beneficiaries die while the insured is W.ive. If no beneficiary or contingent beneficiary is named, or if
                    none is alive when the insured dies, the owner (or the owner's estate) will be the beneficiary. While
                    the insured is alive, the owner may change any beneficiary or contingent beneficiary.
                    If more than one beneficiary is alive when the insured dies, we will pay them in equal shares, unless
                    you have chosen otherwise.
How to Change       You may change the owner, contingent owner, beneficiary or contingent beneficiary of this policy
the Owner or        by written notice or assignment of he poky. No change is binding on us until it is recorded at our
the Beneficiary     Designated Office.
                    Once recorded, the change binds us as of the date you signed it. The change will not apply to any
                    payment made by us before we recorded your request. We may require that you send us this
                    policy to make the change.
Collateral          Your policy may be assigned as collateral. All rights under the policy will be transferred to the
Assignment          extent of the assignee's Interest. We are not bound by an assignment or release thereof unless
                    and until it is in wnting and is recorded at our Designated Office. We are not responsible for the
                    validity of any assignment.

                                            General Provisions
The Contract        This policy includes any riders and, with the application attached at issue and any application
                    added after issue, makes up the entire contract. All statements in the application will be
                    representations and not warranties. No statement will be used to contest the policy unless it
                    appears in the application.
Limitation on       No account representative or other person except our President, Secretary, or Vice-President may
Sales               make or change any contract of insurance, or change or waive any of the terms of this policy. Any
Representative's    change or waiver must be in writing and signed by our President, Secretary, or Vice-President.
or Other Person's
Authority
Incontestability    We will not contest the validity of your policy after it has been in force during the insured's lifetime
                    for 2 years from the date of policy. We will not contest the validity of any increase in the death
                    benefit after such increase has been in force during the insured's lifetime for 2 years from its
                    effective date.

7FM-18                                                  18                                                         AAACFC
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 21 of 39




                                           General Provisions (Continued)

Age and Sex         If the insured's age or sex on the date of the policy is not correct as shown on page 3, we will adjust
                    the benefits under this policy. To do this, we will recompute the cash value by taking out the monthly
                    deductions for the life of the policy, using the insured's correct age and sex.
Nonpartic ipation   This policy is not eligible for dividends, it does not participate in any distribution of our surplus.

Computation         The Fixed Account Cash Value is computed using a guaranteed minimum interest rate of 4% a year.
of Values           These values and the maximum term insurance rates shown on page 4 are based on the 1980
                    Commissioners Standard Ordinary Mortality (sex distinct) Table, age last birthday.
                    For substandard policy classifications, these values and rates are based on a modified version of the
                    1980 CSO Mortality Table that reflects our mortality experience.
                    We have filed a detailed statement of the method of computation with the insurance supervisory
                    official of the state in which this policy is delivered. The values under this policy are equal to or
                    greater than those required by the law of that state.
Annual Reports      Each year we will send you a report showing the current death benefit, cash value and any
                    outstanding policy loans for this policy. It will show the amount and type of credits to and deductions
                    from the cash value during the past policy year. The report will also include any other information
                    required by state laws and regulations.
Illustration of     At any time, we will provide an illustration of the future benefits and values under your policy. You
Future Benefits     must ask in writing for this illustration. The first illustration in any policy year will be furnished free of
                    charge. Any subsequent request in that policy year will be subject to a service fee of up to $5.
                                                          Exclusion
Suicide             The insurance proceeds will not be paid if the insured commits suicide, while sane or insane, within
                    2 years from the date of policy. Instead we will pay the beneficiary an amount equal to all premiums
                    paid, without interest, less any policy loan and loan interest and less any partial cash withdrawals. If
                    the insured commits suicide, while sane or insane, more than 2 years after the date of this policy
                    but within 2 years from the effective date of any increase in the death benefit, our liability with
                    respect to the increase will be limited to its cost.

                                                     Methods of Payment
                    Unless otherwise requested, we may pay the insurance proceeds when the insured dies, or the
                    cash surrender value on surrender of the policy in one sum, or by placing the amount in an account
                    that earns interest. The payee will have immediate access to all or any part of the account. If
                    requested, we will apply the amount under one or more of the following payment plans:
Option 1.           Interest Income- The amount applied will earn interest which will be paid monthly. Withdrawals of at
                    least $500 each may be made at any time by written request.
Option 2.           InesWent Income for a Steed Penod- Monthly instalment payments will be made so that the
                    amount applied, with interest, will be paid over the period chosen (from 1 to 30 years).
Option 2A.          Instalment Income d a Stited Amount-- Monthly instalment payments of a chosen amount will be
                    made until the entire amount applied, with interest, is paid.

Option 3.           Slagle Lite Income-Guaranteed Payment Period- Monthly payments will be made during the
                    lifetime of the payee with a chosen guaranteed payment period of 14,15 or 20 years.




7FM-19                                                      19                                                           AAABAV
              Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 22 of 39




                                       Methods of Payment (Continued)

Option 3A.          Single Lite blooms-Guaranteed Return-- Monthly payments will be made during the lifetime of
                    the payee. If the payee dies before the total amount applied under this plan has been paid,
                    the remainder will be paid in one sum as a death benefit.
Option 4.           Joint and Survivor Life Income-- Monthly payments will be made jointly to two persons during
                    their lifetime and will continue during the remaining lifetime of the survivor. A total payment period
                    of 10 years is guaranteed.
Other               Instead of monthly payments, you may choose to have payments made quarterly, semiannually or
Frequencies         annually. Other payment plans may be arranged with us.
and Plans
Choice of           A choice of a payment plan for insurance proceeds made by you in writing and recorded by us
Payment Plans       while the insured is alive will take effect when the insured dies. M other choices of payment plans
                    will take effect when recorded by us or later, if requested. When a payment plan starts, we will
                    issue a contract which will describe the terms of the plan. We may require that you send us this
                    policy. We may also require proof of the payee's age.
                    Payment plans may be chosen:
                    1. By you during the lifetime of the insured.
                    2. By the beneficiary within one year after the date the insured died and before any payment has
                       been made, if no choice of payment plan was in effect on the date of death.
                    A choice of a payment plan will not take effect unless each payment under the plan would be at
                    least $50.
Limitations         If the payee is not a natural person, the choice of a payment plan will be subject to our approval.
                    An assignment for a ban will modify a prior choice of payment plan. The amount due the assignee
                    will be payable in one sum and the balance will be applied wider the payment plan.
                    Payment plan payments may not be assigned and, to the extent permitted by law, will not be
                    subject to the claims of creditors.
Payment Plan        Amounts applied under the interest income and instalment payment plans will earn interest at the
Rates               rate we set from time to time. That rate will never be less than 3% a year.
                    Life income plan payments will be based on a rate set by us and in effect on the date the insurance
                    proceeds or cash surrender value become payable.




7FM-20                                                  20                                                       AAABAW
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 23 of 39

                                              Methods of Payment (Continued)
   Minimum Payments older Payment Plans- Monthly payments under Options 2, 3, 3A and 4 for each $1,000 applied
   will not be less than the amounts shown in the following Tables.

                                          Opiiona instalment Income for a Staled Period
                                                Monthly Payment for each $1,000 Wiled
                 Years       Minimum Amount               Years     Minimum Amount`           Years         Minimum Amount
                 Chosen       of Each Monthly            chosen     of Each Monthly          chosen          of Each Monthly
                                 Payment                               Payment                                  Payment
                  1                  $84.47                11              $8.86               21               $5.32
                  2                   42.86                12               8.24               22                5.15
                  3                   2699                 13               7.71               23                4.99
                  4                   22.06                14               7.26               24                4.84
                  5                   17.91                15               6.87               25                4.71
                  6                   15.14                16               6.53               26                4.59
                  7                   13.16                17               6.23               27                4.47
                  8                   1148                 18               5.96               28                4.37
                  9                   10.53                19               5.73               23                4.27
                 10                    9.61                20               5.51               30                4.18

                              To determine the minimurn amotrit for a quarterly payment, multiply the above
                              monthly payment by 2.99; for semiannual by 5.96; and for annual by 11.84.


                          Option 3. Single Life Income- Guarateed Payment Period                                 Option 3A.
                          Minimum Amount of each Monthly Payment for each $1,000 Applied                         Single Life Income-
                                                                                                                  Guaranteed Return
                                          Guaranteed Payment Period                                               Minimum Amount of each
   Payee's
                                                                                                                  Monthly Payment for each
    Age                   10 Years                                                                                $1,000 Applied
                                                     15 YearS                                20 Years

                  Male          Female     _    Male              Female             Male           Female              Male       Female
      50         $4.29          $3.94           $4.23              $3.91             $4.15          $3.86             $4.11         $3.82
      55          4.72           4.29            4.62               4.23              4.47           4.15              4.47          4.11
      60          5.29           4.73            5.09               4.62              4.79           4.47              4.92          4.47
      es          6.02           5.29            5.60               5.09              5.09           4.81              5.48          4.93
      70          6.86           6.02            6.08               5.63              5.31           5.13              6.18          5.53
      75          7.71           6.92            6.46               6.16              5.44           5.36              7.05          6.32
      80          8.48           7.89            6.70               6.55              5.49           5.47              8.15          7.36
   85 end over    9.07           8.74            6.132              6.77              5.51           5.50              9.54          8.70




                           Option 4.    *int and Survivor Life Income- Guaranteed period of 10 Years
                                       Minimum Amount of each Monthly Payment for each $1,000 Applied

                   Age of                       One Male and                       Two                          Two
                  Both Payees                    One Female                        Males                      Females
                                                                                                                               I

                      50                             $3.64                         $3.79                        $3.54
                      55                              3.93                          4.11                         3.80
                      60                              4.30                          4.55                         4.13
                      65                              4.80                          5.13                         4.57
                      70                              5.47                          520                          5.17
                      75                              6.33                          6.80                         6.00


On request, we will provide additional information about amounts of premium payments.


 7FM-21                                                             21                                                             AAAGE4
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 24 of 39




                                         Metropolitan Life Insurance Company

                                                    ENDORSEMENT

      I. The following is substituted for the Death Benefit provision of this policy:

            You must choose one of the following three death benefit options:

               1. Option A:      The Specified Face Amount of Insurance.

               2. Option B:      The Specified Face Amount of Insurance
                                                  PLUS
                                 The cash value on the date of death.
               3. Option C:      If death occurs prior to the policy anniversary on which the insured
                                 is age 65:

                                      The Specified Face Amount of Insurance
                                                   PLUS
                                      The cash value on the date of death.

                                      On the policy anniversary on which the insured is age 65, the Specified
                                      Face Amount of Insurance will be recalculated to equal the Specified
                                      Face Amount of Insurance plus the cash value at the end of the previous
                                      day. We will issue a new page 3 at that time.
                                 If death occurs on or after the policy anniversary on which the insured
                                 is age 65:
                                      The Specified Face Amount of Insurance.
            The death benefit will be the amount due under the option in effect at the time of death or, if greater,
            the minimum death benefit described on page 8.

      II. The following is added to Item 1 of the Death Benefit Adjustment provision:
            c. If you change from Option C to Option A prior to the policy anniversary on which the insured is
               age 65, the Specified Face Amount of Insurance will be increased by the then current cash value. If
               you make this option change later, there will be no change in the Specified Face Amount of
               Insurance.
            d. If you change from Option C to Option B prior to the policy anniversary on which the insured is age
               65, there will be no change in the Specified Face Amount of Insurance. If you make this change later,
               the Specified Face Amount of Insurance will be reduced by the then current cash value.
                                                                        •
            e. If you change from Option A to Option C, the Specified Face Amount of Insurance will be reduced
               by the then current cash value. You may change to Option C at any time on or before the policy
               anniversary on which the insured is age 60.

            f. If you change from Option B to Option C there will be no change in the Specified Face Amount of
               Insurance. You may change to Option C at any time on or before the policy anniversary on which
               the insured is age 60.

                                                          (see over)




R.S. 1194                                                                                                   CAABCY
             Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 25 of 39


            Ill. The following is substituted for the last two paragraphs of the Full and Partial Cash Withdrawal
                 provision:
                If either i) Option A is then in effect or ii) Option C is in effect and the policy anniversary on which the
                insured is age 65 has past, we will also reduce the Specified Face Amount of Insurance by the amount of
                the partial withdrawal, and a new page 3 will then be issued. We may require that you send us this policy
                to make the change. Partial cash withdrawals will not affect the Specified Face Amount of Insurance if i)
                Option B is in effect or ii) Option C is in effect and the withdrawal is made prior to the policy anniversary
                on which the insured is age 65.
                A partial withdrawal which would reduce the cash surrender value to less than two monthly deductions
                may not be made. Also, if either i) Option A is then in effect, or ii) Option C is in effect and the policy
                anniversary on which the insured is age 65 has past, then a partial withdrawal may not be made if it would
                reduce the Specified Face Amount of Insurance to less than the Specified Face Amount Limits on Page
                3.1, or to a level where the premiums already paid would exceed the then current Internal Revenue
                Service limits. If you request a partial cash withdrawal and these conditions apply, we will contact you to
                determine if you want to cancel the request, withdraw a smaller amount, or surrender the policy.
            IV. The following is added to the Surrender Charges provision:
                Option C at Issue or Increase.

                Age at                          Policy YearsSince Issue or Increase
                Issue or
                Increase   1     2   3     4     5     6      7       8      9      10    11     12      13   14    15

                 0-5       $4    $4 $3 $3 $3 $3 $2                    $2     $2     $2    $2     $1      $1   $1   $1
                 6-10        4    4  4  4  3  3  3                     3      2      2     2      1       1    1    1
                11-20        4    4  4  4  4  3  3                     3      3      2     2      2       1    1    1
                21-25        5    5  5  5  5  4   4                    3      3      3     2      2       2    1    1
                26-30       7     6  5  5  5  5  5                     4      3      3     3      2       2    1    1
                31-35       10    9  9  8  8  7  7                     6      5      4     4      3       3    2    1
                36-40       12    11 10 10 9  9  8                     7      6      6     5      4       3    2    1
                41-44       15    15 14 13 12 12 10                    10     9      7     7      5       4    3    2
                45-50       18    18 18 16 16 14 13                    12     11     9     8      6       5    3    2
                51-54       21    21 20 19 18 16 15                    14     12     11    9      8       6    4    2
                55-59       24    23 22 20 19 18 16                    15     13     12    10     8       7    4    3
                60-64       27    26 25 23 21 20 19                    17     15     13    11     9       7    5    3
                65-69       22    22 20 18 17 16 15                    13     12     11    9      7       6    4    2
                70-79       22    21 20 18 17 16 15                    13     12     11    9      8       6    4    2
                80+         22    21 20 18 17 16 15                    14     13     12    10     9       8    6    3




                                                                          CetuiAteit'?f7.-)ieletidoutiaidt—
                                                                          Christine N. Markussen
                                                                          Vice-President and Secretary




R.S. 1194                                                         2                                                CAAHIV
           Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 26 of 39


                                    Metropolitan Life Insurance Company

                              Rider: Spouse Term insurance Benefit
                           This rider is a part of the poky if it is referred to on page 3.

                    This rider provides level term insurance on the life of the spouse payable to the spouse's
                    beneficiary if the spouse dies before the Final Date of this rider.

Spouse              The spouse is the inared's spouse who is named in the application for this benefit.
Date of Rider       The date of this rider is the date of this policy.
Final Date          The Final Date of this rider is the policy anniversary on which the spouse is age 65.
Term Insurance      After we receive proof that the spouse died on or before the Final Date, we will pay the term
Benefit             insurance benefit to the spouse's beneficiary. The amount of the term insurance benefit is shown
                    on page 3 under "Additional Benefits".
Paid-Up Policy      If the insured dies while this policy and rider are in force, the term insurance provided by this
                    rider will be continued to the Final Date at no further cost. We will issue a supplementary
                    paid-up policy to the owner of this rider.

Option to Convert   At any time before this rider ends, you may convert it without evidence of insurability to a new
                    policy on the life of the spouse. To do so, send us a written request and this policy.

                    The amount of life insurance provided by the new policy may not be more than the amount of
                    insurance under this rider. The date of the new policy will be the date of conversion.
                    The new policy may be on any life plan (but not a term plan) in an amount which is regularly
                    issued at the spouse's age at the time of conversion. The new policy will be in the same
                    underwriting class as this rider. If that class is not offered, the new policy will be in the class
                    closest to it as determined by us.
                    Any disability benefit, accidental death benefit, or other riders will be included in the new policy
                    only if approved by us.
                    The premium for the new policy will be based on the plan, amount of insurance, any riders
                    included, the spouse's age and sex on the date of the new policy and its underwriting class.
                    Premium rates will be those in effect on the date of the new policy.
                    if you convert this rider within 2 years after its date, we will rely on the representations in
                    the application for this rider.

                    The "Incontestability" and 'Suicide" provisions in the new policy will be measured from the date
                    of this rider rather than from the date of the new policy.

                                                      General Provisions
Ownership           The owner of this policy is the owner of this rider while both the insured and the spouse are
                    alive. Such owner will also own any supplementary paid-up policy issued under this rider after
                    the insured dies. However, if the owner is the insured, the spouse will be the owner of any
                    supplementary paid-up policy issued under this rider after the insured dies.




                                                                                              (Continued on reverse side)
82S1-913                                                                                                        BAABI8
          Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 27 of 39


                    Rider: Spouse Term insurance Benefit (Continued)


                                      General Provisions (Continued)

                   The owner of the supplementary paid-up policy may exercise all of the rights provided under the
                   paid-up policy, including the right to change the beneficiary.

Beneficiary        If no other beneficiary is named, the insured is the beneficiary of this benefit.

Incontestability   We will not contest the validity of this rider after it has been in force for 2 years from the date of
                   this rider if the insured and the spouse are alive at the end of the 2-year period. We will also not
                   contest the validity of any supplementary paid-up policy issued after the insured dies.

Reinstatement      If you reinstate this policy, this rider may also be reinstated at the same time and under the terms
                   of the "Reinstatement" provision of the policy. You must provide evidence satisfactory to us of the
                   insurability of both the insured and the spouse.
Age                If the age of the spouse on the date of this rider is not correct as shown in the application, we
                   will adjust the benefits under this rider. The adjusted benefits will be those that the cost paid
                   for this rider would have provided at the correct age of the spouse.

Termination        This rider will end (1) on the Final Date or (2) before that date on the earliest of: (a) the end of
                   the grace period of the policy; (b) the date of any conversion of this rider; and (c) immediately
                   before the date of any supplementary paid-up policy issued after the insured dies.

                   You may end this rider on any monthly anniversary by sending us a written request and the
                   policy. We will make the change and return the policy.

Cost of Rider      While this rider is in force, its cost will be a part of the monthly deduction from the cash value.
                   The monthly cost of this rider for each $1,OOD of term insurance will be set by us, from time to
                   time, based on the spouse's age, sex and underwriting class. It will never be more than the
                   maximum cost according to the table on the next page.

                                                        Exclusion

Suicide            If the insured or the spouse commits suicide, while sane or insane, within 2 years from the date
                   of this rider, the benefits provided by this rider (or any paid-up policy issued under this rider)
                   will be void. Instead, we will pay an amount equal to the cost of this rider to the date of death
                   without interest.

                   In the case of the insured's suicide, you may convert this rider within 3 months after the death of
                   the insured to a new policy on the life of the spouse under the 'Option to Convert provision of
                   this rider.




                                                              Cewilfriz)hylmsktAitek—
                                                               Christine N. Markussen
                                                               Vice-President and Secretary




82ST-90                                                                                                     BAAA2W
            Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 28 of 39

                           Rider: Spouse Term insurance Benefit (Continued)
                                   Table of Guaranteed Maximum Costs
                                       (See 'Cost of Rider Provision)
                              Maximum Monthly                              Maximum Monthly
                                Cost for Each                                Cost for Each
         Spouse's Age at      $1,000 of Spouse      Spouse's Age at
                                                                           $1,000 of Spouse
           Beginning of                              Beginning of
                 Year      Term Insurance Benefit                       Term Insurance Benefit
                                                      Rider Year
                             Male          Female                       Male           Female
                10          .224           .155            38             .310          .269
                11          .224           .155            39             .330          288
                12          .224           .155            40             .353          .309
                13          .224           .155            41             .378          .330
                14          .224           .155            42             .407          .354
                15          .224           .155            43             .436          .376
                16          .224           .155            44             .469          .400
                17          .224           .155            45             .503          .424
                18          224            .155            46             .539          .448
                19          .229           .159            47             .577          .476
                20          231            .161            48              .618         .505
                21          231            .163            49              .663         .537
                22          .231           .165            50              .713         .572
                23          231            .166            51              .770         .608
                24          .231           .169            52              .834         .650
                25          231            .171            53              .906         .694
                26          .231           .174            54              .984         .739
                27          .231           .177            55             1.069         .783
                28          231            .182            56             1.158         .825
                29          .231           .186            57             1.251         .865
                30          .231           .191            58             1.349         .904
                31          .231           .198            59             1.454         .944
                32          234            202             60             1.569         .991
                33          242            208             61             1.697        1.046
                34          251            .216            62             1.840        1.112
                35          262            .228            63             1.998        1187
                36          .276           .238            64             2.169        1.264
                37          292            252




71ST-82 (87) MIAC A
82ST-85 (87) MTL A
71ST-89 A                                                                                        BAAAAO
825T-90A
          Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 29 of 39

                                          Metropolitan Life Insurance Company

                                   Rider: Children's Term Insurance Benefit

                                 This rider is a part of the policy if it is referred to on page 3.

                  This rider provides level term insurance on each insured child payable to the child's beneficiary if
                  an insured child dies before the end of coverage on that child.
Insured Child     An insured child is any child, stepchild or legally adopted child of the insured if such child is
                  named in the application for this benefit and is less than 18 years old on the date of the
                  application. An insured child is also any child who, after the date of the application and while less
                  than 18 years old, becomes a child, stepchild or legally adopted child of the insured. However,
                  no child will be covered under this rider while less than 14 days old.
Date of Rider      The date of this rider is the date of this policy.
Final Date        The Final Date of this rider is the policy anniversary on which the insured is age 65.
Term insmanoe      After we receive proof that an insured child died before the end of coverage on that child, we
Benefit            will pay the term insurance benefit to the child's beneficiary. The amount of the term insurance
                   benefit on each insured child is shown on page 3 under "Additional Benefits'. The term insurance
                   coverage on each insured child will end on: (1) the insured child's 25th birthday; (2) the
                   Final Date; or (3) the date of any new policy issued on the insured child under the Option
                   for New Policy provision of this rider; whichever comes first.
Paid-Up Policy     If the insured dies before the Final Date, any remaining insurance on each insured child
                   will be continued for the balance of its term at no further cost. We will issue a supplementary
                   paid-up policy to the owner of such insurance.
Option for         An insured child may obtain a new policy on his or her life at any time between the child's 22nd
New Policy         and 25th birthdays or, if earlier, on the Final Date. Evidence of insurability is not required. The
                   amount of life insurance provided by the new policy may be up to 5 times the amount of term
                   insurance on the insured child under this rider.
                   A written application for a new policy must be made by the insured child, who will be the owner
                   of the new policy.
                   If the insured child dies within 31 days after the end of the coverage on his or her life and before a
                   new policy has been applied for or has become effective, we will pay the amount of the term
                   insurance on the insured child which had been in effect under the rider. This amount will be paid
                   to the beneficiary of such term insurance.
                   For the new policy to take effect (1) the insured child must be alive and this policy must be in
                   force on the applicable option date; and (2) the full first premium for the new policy must be paid
                   while the insured child is alive.

                   The new policy may be on any life plan (but not a term plan) in an amount which is regularly
                   issued at the insured child's age on the date of the new policy. The new policy will be in the
                   standard underwriting class. Any disability benefit, accidental death benefit, or other riders will be
                   included in the new policy only if approved by us.

                   The premium for the new policy will be based on the plan, amount of insurance, any riders
                   included, the insured child's age and sex on the date of the new policy, and the standard
                   underwriting class. Premium rates will be those in effect on the date of the new policy. The policy
                   provisions will also be those in effect on the date of the new policy, including any war or aviation
                   restrictions that are then regularly included in policies being issued.



                                                                                            (Continued on reverse side)


82C1-90                                                                                                        BAABJB
          Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 30 of 39

                         Rider: Children's Term insurance Benefit (Continued)

                                              Effect on Policy Provisions

Ownership          The owner of this policy is the owner of this rider while the insured is alive. The owner may, while
                   an insured child is alive, exercise all the rights under this policy with respect to the insurance on
                   that child; except that the right to obtain a new policy on an insured child may be exercised only by
                   that child.
                   The owner will also own any supplementary paid-up policy issued under this rider. However, if the
                   insured is the owner of this policy, each insured child will be the owner of any supplementary
                   paid-up policy on his or her life issued under this rider after the insured dies.

Beneficiary        If no other beneficiary is named, the insured is the beneficiary of an insured child's insurance under
                   this rider and the child's estate is the contingent beneficiary of that insurance. While an insured
                   child is alive, you may change that child's beneficiary or contingent beneficiary.

Incontestability   We will not contest the vakdity of this rider with respect to coverage on any insured child after it
                   has been in force for 2 years from the date of the rider if the insured and that insured child are alive
                   at the end of the 2-year period. We will also not contest the validity of any supplementary paid-up
                   policies issued after the insured dies.
Reinstatement      If you reinstate this policy, this rider may also be reinstated at the same time and under the terms
                   of the reinstatement provision of the policy. You must provide evidence satisfactory to us of the
                   insurability of any child who is to be insured on or within 14 days after the date of reinstatement. If
                   satisfactory evidence is not provided for any child, the rider may be reinstated but with that child
                   excluded from coverage until such evidence is provided.
Termination        This rider will end on the earliest of: (1) the Final Date; (2) the end of the grace period of the policy;
                   (3) immediately before the date of any supplementary paid-up policy issued after the insured dies;
                   whichever comes first.
                   You may end this rider on any monthly anniversary by sending us a written request and the policy.
                   We will make the change and return the policy.

Cost of Rider      While this rider is in force, its cost will be a part of the monthly deduction from the cash value.
                   The monthly cost of this rider for each $1,000 of term insurance will be set by us, from time to time.It
                   will never be more than S.60 for each $1,000 of term insurance provided by this rider.

                                                         Exclusion
Suicide            If the insured commits suicide, while sane or insane, within 2 years from the date of this rider,
                   the benefits provided by the rider (or any paid-up policy issued under the rider) will be void.
                   Instead,we will pay an amount equal to all premiums paid for this rider, without interest. Also, each
                   insured child (or child's legal guardian) may, within 3 months after the death of the insured, obtain a
                   new policy on his or her life. The amount of life insurance under the new policy may not be more
                   than the amount of term insurance on the insured child under this rider. In all other respects, the
                   conditions which apply to the new policy will be as set forth in the "Option for New Policy" provision
                   of this rider.



                                                               CLA           ttAlet--) 1(7) Viet 'Atattotbr
                                                                Christine N. Mark ussen
                                                                Vice-President and Secretary
                                                                                                                --




82C1-90                                                                                                       BAAA25
            Case 3:19-cv-00202-ARS Document
                                    • :1-• ' 1-2        Filed 09/18/19
                                              : •••-•!•:L.'•   •       Page  31 ofNtimber
                                                                       Application 39
Name of Insured?Annuitant/Applicant
1,ANONT LOUDENSLAGER                                   11111111111111111111111111
                                                       1111111M11100.1111=.11111111.001
                                                                                                             101348377
                                                                                                             Date of this Form
AgErw
                         111B515B/          11111111111111111111111M11111111111.11111110101111
859
°IstriaBranch
                                                       111111111111111111111111                              10/02/95
                                                                                                             PolkygXeMact Number
CII                                               Application Amendment
                                                                                                             958 201 B34 UM
To QC) Mein    tanLife insurance Company:
   Ct Metropolitan Insurance and Annuity Company:
   0 MetropolitanTower Life insurance Company:
1amend the application referred to above. as Wows:
                                                                                                                   MiletLifd
1;: .W!-,:(frrl.::N40-.a,VW%*:KiViOffof*-6001.***. 1**0.4.0**41
                                                     -   -      1WqriltitaillarAVAVIft4.0
  AMEND          SURNAMES  ON PAGE 7 TO  -LOUDENSLAGER
  AMEND 11E TO YES-WIFE KYM HAD APPENDIX. OUT IN 2NO GRADE




 MIS application amendment is patof the applicationreferred to above arid issubject to the agreements in that application.
 TheaPPlicaLled ar4d aria amendment era parr of the policyloontrezi to which they are attached.
 To the best of my knowledge and ballet the statements and answers in the apple asamended by this lOtTrt are VUe and congas
 as of the date this1000IS Signet Thereare no facts or cifturesumes whichvic4id*quite a change In the answers in the application,
 except as sheen above.
 i further candy drat t have received the policyleontrestnumbered above and that t signed the exec* copy of Ode amendment
  term that TIMMSIntathed to this same polity.
       us tUtertsed Resident Agent)            T         New                  Mo. Da , Yr.            tire            /

                                                   144 4,11'd . 'e t         i f
/V6101-1%          6 4                                                               i I'-'      00

 ligniiiistfgolkelft                                                                          _ \...i ) SfOUle(I SVoule domed eanseviem

                                                             •
  witness to %poxes iniC) or tD)                                                          . ' to ovalor (it 0eter don t   alloval
 If Ow:pert-satin% catwalk:4n Or trust. eider Wit name on Dm
 Mod have one at Alen partneri. eincera er trtitteee 0 9 11                        (D)
 On     (D)* and give their titles.
                                          . .
                         Return signed ferns to -                MID-AMERICA                                     HeadOfficeiHome Office
                                                                 New easiness Promising coot                 _   unit


                                                                        •"     •




                               A111011111111111111
                                   2301        050Z0i                  a 3406            .62eN"
                                                                                                                 Best
                                                                                                                          Image Quality

U1s1412,6 (74iplimodinM&A.                                                                                                                CMOSY
                  Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 32 of 39
                                                                                                                                        101348377 w3
                                           A -Metropolitan Lifelama=Compaq -
                                          71i lltr i ollratlnsurenc1.!;.4 AnnoyQom"                                             •   •    t.



                                                          PART A-. APPLICATION FOR UFE INSURANCE
1.
identity of            MONT . /0 etde-WS /A5 Ile.                                                                      0.04ptIca
Proposed       Full Name First, Middle Initial. Last Name                                                     •     Sex Marital Status Date of Birth Mo /DayNr.
Insured
                   D           S                                            •io" 1
                State/Country of Birth                   Co. Use            Neigh!         Weight         Total Life Insurance                Social Security Number
                                                        Enter Age           Ft. In.        Pounds           in all companies
                                                       Last Birthday                                    (Including Metropolitan)
2.
Address
                                                                                                                        . •Zip Code
               ' Mailing Address of Proposed Insured, or Owner If named in ItemB. Number. Street. City or Town. State and
3.
Plan                         FP/141-r                                                                 $ioaaoa
                (a.) PLAN (For VLI or FPM1.1Complete Supplement 1110 Part Al                         (b.} AMOUm (The Specified Face Amount or Guaranteed
                (c.) COMPLETE FOR UNIVERSAL. LIFE PLANS
                                                                                                          insurance Amount)
               • L Dealt Benefit Option (check one), .,                              •
                                                                                                     (c1.)For a qualified Plan
                     X. Option A (Specified Face Amound    • .                                             1. Type of Plan -
                     C Option B (Specified lace Amount PLUS the                                      O. 11New Plan
                        accumulation fund or cash value)                                             J III. Existing Plan-   .
                 11. Planted Premium Amount S                                                               Employer Group No.


                (e.) Stale any Special Request
4. .
Optional           OisaNily Waiver             0 1Year Cost of Llvirg                       0 tQ Year Term S                                         0 Guarantee Issue:
aerieMs                                                                                                                                                 Option Amount
                   Accilental Death            r:3 1 Year Term $                            0 20 Year Family income S                                 S

5.              (a.) Seltc1a mode of payment which is available 1/1111 the plan applied for.
Premium             0 Lima fc-C-11)-M              Li Govt. Alltd.-Mil            ID Govt. Alloi-Civ.                         0 Sal. Sait.
Payments
                   ) Amount paid with application:                               •       0 None This Amount              .
                                                                                                                     L.; * not
                                                                                                                               at least equal to one C-O-M premium


6.
Owner/          (a.) Owner if other than Proposed Insured                          Relationship to            Date of Birth             Social Security # or Tax 1.11 #
Contingent           full Name of person or firm)                                 Proposed Insured
Owner
                (b.) Contingent Owner (Full Name)                                    Relationship to           Date of Birth            Social Security i4r or Tax J.D. #
                                                                        Proposed Insured
                (c.) t tithed( here if Proposed Insured is to beanie the Owner if predeceased by both the Owner and Contingent Ovate; if
                       any. indicated abcne (only applicable if Apposed Insured is age 15 or over)

7.                      yn-t          Mt 4(ON S A et r ie—                                                           j / OcamilE                           -07
Beneficiary/    (a.) Revocable Beneficiary (Full Name)                                                            Relationship b Proposed Insured Date of Birth
Contingent
Beneficiary     (b) Rencable Contingent Beneficiary (Full Name) -                              Relationship to Proposed Insured Date of Birth
                (t) 0 Check here it an present and future childrtn born of the marriage of Proposed Insured and current spouse are to be
                        included as contingent beneficiaries.

                (d.)    Address of Beneficiary or Contingent Bern-ficiary, if different from address in IteE.,                          Image Quality
                NOTE: t7 Un*ss mizated of     ertitise. ii more than ujs benelci2ry is atve when the intoaaNd     yiix pay Diem in ewai shams.11rio teeektary is eihre
                       WW1 the Presuied cries. Vie OnbntietrE ben thaw w4 beam the fiesielipiely. Oil Any entry in Min 7 is inalad Ice a Coipptaie Pensiip Or Plop.
                       Shamg Pim or Pubtic EvipbyatiDekited CartIMMCIn Pim.1ai1A check inPent 704 *Pa is ve50 orgyif the =Posedinsureds cuurril $POUSe
                        parneci as tee Peneficaiy,
036K-16
                    Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 33 of 39
                                                                                                                                 101348377 -4
8.
Occupation
                       pos-fap...
             (a.) Occupation ul Premised insured • Jo* Title and Dulles

                    PRSr         /i.Ap4 r                                                                     •                                         yot
                  Erea10Yed bY*                                                                                                          -          HowL.corre-i :
             (c.) Actively at Work? (If a homemaker. are you per terming nigular household duties: it a student. are you attending                         :
                  school regularifi If No. attach ir:tplanatory letter )                                       . . .              Y                             tJo Cr

9.           Indicate date Proposed Insured last smmerthiscrl
Tobacco
Use          cigarette                                                                    pipe                                   pmekeless tobacco          •



10.

                                                                 e
Attending    (a.) Name and address 01 personal priy.r :ran pracirsionur or health facility used by Proposed 1                   red                                    .
Physician
             (b.) Date of last consultation

             cc.) Reason for consultation and diagnus•s. Ireemeni anti auvrce

                              IT EMS I i ANIJ 12 APPI e ro ANi) ilia 11: IA CIIMPL ETED FOR ALL PERSONS TO BE INSURED.

11.          Far any Yes answert, give details Delavd.                                                                                                     ••• :-., ; .-.
                                                                                                                                                                       , .
                                                                                                                                                          .. : . . i..!
Medical      Has any person proposed for insurance
Data         (a.) In the last live years. been treated. examined. or advlsed by any physician. practitioner. or health facility?. • :•-, . ...-- •-                    1
                     (Do not tattUde colds, mirror %pulses or minor injuries which prevented normal activities to a period . -,•                        • . •....... •"
                     loss than 5 days)                                                                                  -                    -'
             lb.) Ever received treatment. attention. ar advice from art/physician. pra.clitioner, or health tacilltrio orbien.
                     told by any physician. practitiorm et health leafy that such person had heart trouble, chest. pain, . •
                     biped immure, diabetes. lung diseasg.i. 11211101, ur cauceri                                                               ..
              (c)    In the last two years, had persisultr cough pneumonia chest discomfort, muscle weakness, unexplained
                     weight less el ten pounds or [I've, swollen glands. patches IR mouth, visual disturbance or recurring
                     diarrhea. fever, or Infection?                                                                   .
             (d.) In the last five years, received Qi applied for disetull., or hospitalization benefits from any source?
             (e.) Ever had any smite/ operation ri01 rclyaititu in 1g-evil-he, WaSifOUS Of gone io a hospital. clinic, dispensary,
                     or sanitarium for obsr ',rattan, exammatiOn Of ifeatli'efli f401 revealed in previous questions?
             0.)     Had a parent brother, or sister with heart or coronary artery disease. high Weal pressure, cancer or
                     diabetes? (if Yes, give details fur each person including age at onset and age at death it appricable.) ..
             Details                                                                                 eats                                          -          - . •
              rieRI                                      rim* iii!! Alma :.7. I.1I it% Pfricwiio      RIC               titltre and Seventy or Width:, •• • " - .'
               do             'titre (11 Petssfl            PrArktonr, Grit Hr. ir:• ra..hrr       th.rauns. Ft tquency Or Attacks. Spatirc tYarrasis and basbron
                                                                                                 1
                                                                                                 :
                                                                                                  f




                !Mang farYesanroters to Items ld I   and


                                                                                                      Best Image Quality
                  Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 34 of 39
                                                                                                                       101348377 -5
12.           Fer any Ycs answer: in Items (a.) through                 }lye details below.
Non-Medical   Has an: ctr.:31 prapaSal tar insurance
Data          i3.)   Cvlit vat itirapy4i19-11sr Lite 4i HuhnInsurance declined, postponed. rated, modified or required an
                     • irmt :1:•:tti. 4111—        •-.11 J
              lb     Ati            appricatiOn tar Life 01 Health ir, iurariN now pending or planned in this or any other company?
              (c)                       COn0OV:011          Itit policy a2olied tor. to borrow a(lost, surrender or discontinue existing
                                    Cot annuities linciudifin Group) ii torte with this or any other insurer?
              (d I     -tan a drk'iLlig kCcillSe suspended of revei.ed in the last 3 yam; or been convicted at 3 or more moiling
                                     it Mu last 3 yrars; ar ever bee: convicted et dnving v.hlre impaired al intoxicated?
                     Ite;r1  outside     the U.S or Canada in the post 2 years. or intend to be in me next 12 months?
              0)                    nufam. cOcame, barbiturates o• other drugs, except as prescribed by a physician or other
                                    1?.r.tw011et : eT tecieSved treatment or advice horn a physician or other practitioner regarding the
                      t se a; .1'1:011 P, or trio use al drugs exceit to; medical purposes: or received treatment dir advice {salt an
                     crejilnIzatopri w:iich assists those Min havi, au alcohol or drug problem?
                     1-? rain .is a Not. student pilot, crew member or passenger (excepton a scheduled airiine) in the lest 2 years
                                   ;7)00 so in he nal   n months':1?        Yes, complete the Aviation nuestionnaire.
              (h )   EnqaUC in. or An to engage In kilernatise. Motsrcycksus Former Boat Sports; BobSiediling: Saki:min%
                     Scuba cr Sky Diving: Hang Gliding prickle no Slope Soaring, Para-kiting. etc.): Mountain Climbing;
                        P:rafliuting. Sno.vrnoWe Racing or any     other hazardous sport ar hobby? It Yes. complete the
                                 0%iesmnnalre.

              Details




                                                                                                 ...•-•+•••




                                                                   •




Drivers       _         cwstS. qive name. driver's Menu number arid slate et issue for each person to be insured.
License
Data
                                                    :
                  41o.vicNoLf "fejt- -


036K- to
                                                                                                  Best Image Quality
                      Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 35 of 39
                                                                                                                                                     101348377              -6
                                                                                          Agreement
                                          t have read this application and agree Mal all glafantenfa and answers am
                                            anu complete to the base of my knowledge and hellat. II Is also agreed that:
1. The statements and answers m Part A and it apalicabie Sup-                                             (a) the Caltrhtion ol health of each poison to be insured, and of
   plements I and It to Part A. Part 3 and the Aviation andlor Avoca-                                         rite applicant d the Applicant's Waiver of Prentrams RenePtIs
   frDlr               air the oass5 Df any policy issued                                                     applied lot is me same as von in the application;
2. No safer. tepreseroii.le o! other person except the President.                                                                             and
                                                                                                          (ri 1 no orison !n ter' insured. nor the APPbrarg if the Applicant's
   Secretary or a Vice.Prement ct Metropolitan Ala? (a) make or
                                                                                                                Waiver at Premiums Benefit is applied for. etas 'onto:id any
   change any contract of ins,ptance. or (tri snake any binding puurr-
   iSes about insurance nenelits: ur (c) change or +Naive any of the                                            medical advice or treatment from; a physician or after praCh-
                                                                                                                porter SM1:1! the date of the application.
   terms ol an application. re-atipt or policy
                                                                                                      S. II any annual dividends are payable on a policy Issued under this
3. No information about any person to he insured 1,11111ae co:iv:lewd
                                                                                                         application, they may be taken in cash or used In any other way
   10 nave been grim to 10.)tropabtan unles5 3 Stater; sn this
   application                                                                                           nrovirfert triv policy. A choice may be made by Al wily inRpm
                                                                                                         31e1 11 then! IS no such entry. annual dividends will be: (a) leltwith
4, Except as set forth rn the Rooeipiano Temporary urance /gee.                                          Metropolitan IA earn interest R the policy is a       Plan or ifItem
   meet, MetKipolitaik *ill 10.e rtc baDifily tinrii it policy is cum-efed                               310) rend err. nr fl* used to buy paid•up additIonat insurance If
   pOr50na11y ID the owner an 1' ft.:11,4st pr e Mhnil iLie is paid                                      ties pohrf m a Lite plan and Item 3(d) is not Cher l• or (e) used
   policy mil men be In elft-V 0' its nate of issue sett            not he                               ar. staled in thi, policy of     for
   in effect unless a! the Om rt &treated

II dividends are lett with Metropolitan to cam Interest and ham 3(o) is not checked, the owned- gentiles. odder pertafty
of perjury. that the owner's Secint Sewn? or Tax 1 D. number shown in Item I or GO) Is correct and the owner
L: is
          subject le a baCkab whhhuldinp order Issued by the IRS.
`.(ls nut

                 I HESS                                                   i'LACE
          tiomeinp:
                                                            1.7,4tAtbeVrt           19
Witness to SMIlalUit4 rn 11+1
&Mist. ha        ff       ••             eret                       1.t

witness   AA--le)
 -17--tusigneturem                                       Lot1P-M;"j e, (4)                          f i l et/4r X.teedretihe. 44142*saater---1
                                                                                                                         01! OAr Proposed Insured             .


riAeSS to SHAM,U.; tr                   ..f                                                                              rei Owner or nAiTien in runlet

nEttinens 1 rum et cOlkarato t iirr 0 •               i ILA bia$4011.1       :rticcd.'s
Item & ono have a witnei at orr-r             et trap Pgepost•C insure O1 -;n :to     11)!
and Ore Ilk
                                                           .1:-
                                                                                             5.4t                                                           erne
                                   '-         1! NI                 Vo 4-, A' ,‘;   nt".7.• rr      •:••!,1: rte N( 7   t; a itt hive akner SPQ•1 sn .1C) .anove


Witness to Signalue            E                                                                                         if t Applicant        e Poky)


Witness to Signature WI                                                                                                  IT) Child ea:ParedMy a n*Yost Stir
                                                                                                                             if:Weiland             beteRen 1.412
                                                                                                                                                                / and WI

Also to tie !ivied to?( a Apoixdor 01 Owner rs not a parent. guaftho Os person liabla for              suppon. .
I consent to this app1icatit.ii fOr insurance on the I re 01 the Proposed insured i have read the artsvverS 11r thus application, and they are true
and complete to the nest it rni kno4Iedge and butter.


Witness to Signature in Oil                                                                                              twatenP63;6101Pkage Quality.
                                                                                                                             Liable for Ctula's Support
                           Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 36 of 39
                                                                                                                                          101348377              -7
                                                                  SUPPLEMENT TO PART A
                                                             Other Persons to he Insured by Riders
                                              •
.
    1'1. Identity
                 -
                  id other Persona to be instal I 23zokis                             )                               t
                                                                                                       '• • ; • • ,1 •10.016 Inr.r;iret ' .
                      -                                                          -    Imam. Baer hag          • -• • in =0:43
    • .,       •                                           to Proposed Dam (is r      towey            *Mt
    ?Id First Mint WA                                   Sex Insured .• 1410.17Yr
                                                                            . .       ekeleh eig:today Ft tr.y.         Poopetten) Social Security Number
    (:;.•                                               f                            t:ifirba, .                              r it?                      -q
                                                                                                                                                      s—t-
                Aldie                                   r choitylie           v. ft/(4).it s'.. 3' let".                                                 - 36 cc?
    ;•
         •••
    ;•.-P •
               . •:                                                                                •




         2,                 0 income Benefit on insured Spouse S                                       Spode. !lam*tinIlia. SS°, 0 cr)o
         Benefits                                                                         F
         ill available    • 0 Sponse 10 Year Tenn Rider S                                     "                               D0
                                                                                                       pair the par.nesSel le itligibld0children
                                                                                                                                         •• •    in Item 1. above.)
         with the plan        Apeticanrs Waiver it Ptosnierns Benefit OM)
         applied tor)         ilitarde apticaMs name in item 1. above] •

         S.
         Occupation
                                    rt-totkv..ilm keit-
                              IA 'fide and 1:111111)5
         of Spouse or
                                                                                                                                   , / 7 Y, ..1
         Applicant        Ib.) Employed by ; - ,                                      : .                                    ; - How Lung
         for RW           (t) Actively at "snail(? (If a hornentaker are you performing.. regular hbusehold, duties? 0 a student, are you attending school   •
                               *MOIR 0 No. attach explanatory teller.)            . • - -. •         • .., . ',                          •.     YesX. No ID- '

                           indicate date Spouse or Applicant for AWS last smokediiiSeri:: ,. ...- , '.            .
         'Waco
         Use               cularette                            cigar ' :     .. ' '. - P :'` . -P 'Pipe ;1'                               smileless tobacco           ',
                                                                                                                          ,
                                eves                            C.Itegver        '        . - ' .7E. never                •           •    .v.i:tnever

         5.
         Attending         la.) Name and address of padnat physician, oractitioder or health facility used by Spouse or Applicant for AWB                         '1-'• :
         Physician
                           tb.) Dateeast consultation                                         -
                           (c.) Reason tar coronation and diagnosis, treatment and advice.                '
                                    Complete if Principal Proposed Insured Is a Dependent Spouse or a Minor
                                                                                                              •
         It Principal      (a.) name of Promed Insulters Spouse                                                  Ape                        Income
         Proposed          (b.) Total amount of Life Insurance in tome an 1310114Sei tatitSti*S Souse S
         Insured is a      in which companies:
         Dependent         (c.) Is separate application being concurrently submitted on Proposed Insured's Spouse?                         Yes    No J
         Spouse            it Yes. liwetlstaiib

       7.              State total tile insurance on other (amity metviber (Set itate Maaisat cur Durance tenuirements on find of bray):
       II Dependent                                                  Amount         •                                               Amount
       or Panty        IFamer)                                In Force—Applied for , (Bratiyas)                          Age. in Farce—Applied tar. •
       Dependent
       Minor,Including
       College
       Students        Nether;

                                                                                                                                  Best Image Quality
       036K• t5.5UPP.1
                Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 37 of 39
                                                                     Veil. 11.(1. ur.• shalt




                                                Et rILIPOILIIAti LICER4501tANCE CoMrANY
                                           LI ME11IOPOLtIAhI trisurtmicE AND AIM                     tit COMPANY
                                               NiETSIOPOLITAti "WINER UM INSURANCE COMPANY
    tupplemeril to Part A, Application lot 1.1Ie Insurance Dated                         ?lc-1%,
                                                                                   $91_,-,$:
    In conneaen with ilia issue of The policy 'simile tor. /Inv° yuu replaced or IS hymnInlontIon icr lupine any al your
    existing polictes by:
              I. Slopping; pronaluto payments or cash luesendeting?                           is
                                                                                              eD
                                                                                             Ys  e CI   No
              2. ChongIng your policyllas) In nny way? {U         glisa details below./      v          No
              3. 13ortowIng In n single 'urn or selling up a systematic
                  schedule at bonowine (if Yes, give dela, below.)                           Yos                             13
                 Policy Humber (a)

                 Plan ul ilifielenCa
                                                   •

                 Art1011111 ui tnsurnneo
                      U11510                               ••••••1    1




                       nicht; a        mini)

                 Dale oh 139u0

                 Cornpsny

                 1./etells:




                                                                          AGREEMENT
     All stalionisnts aod snow s h this epplicellon supplement ere true ond complete to the bast of my knowledge end
     ballot. It Is agreed nun ouch ainteineetto nail nsiowein will bo pert of Pell A ol tile Application.


     WIloses karnostenr04•AtAgo..0                                   Piece           Pl 2413.2       Signstur
                                                                                     4,14:
                                                                                        3        /
                                                         luftizA(4.1)
     Witness to SIgnoluro In (A)                                                             9/            P:o'     ed Isms
                                       •

1    WOGS, to Signature in (0)                                                                       tin   OViiliet ill   other themPioposedInsuced)



    ctie Itt•SlIettoi4leggitedinti s


                                                                                                       Best Image Quality
                     Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 38 of 39                                                                                        Si/
                                                                                                          ApplitatiOn NO.                         (0 t
            MetLit6                                               Supplement It to Part A                 Case No.
                                                  •r c         Uifet upwirt u1ilrlw.umnrrCat1I114
                                       .:   - ;      11          Mersuparrui Tower We bsurtulce eneirlany
                                                              Herniate Prert-ium Multifunded Life (FPML.1)
                                                                                                                 Division/Account                                       Allocat)on
       1, Investment DivisionrAccount Allocation                                                                    Growth
          Select the percentage et premium0 to be allocated to eachdirisierVacciatini.Fbf each
                                                                                                                    Mcome                                                              %go
                                                                                                                    Money !Aerie
           div:sion 'account ru wroch an allocation is made the percentage must be a wholc                          Diversilled                                                          D

          number and must tie at least tG teller laib for any divis on'accouni to which no                          Aggressive Growth                                                    re
           attocation is inaryo. The percentage will apply to future pp MIMS unless changed                         international Stott
          by the owner.                                                                                             Steck Index                                                      10
                                                                                                                    fixed                                                            %
                                                                                                                    Miter                                                            %
                                                                                                                              (Sperry)                                            100%
       2. Suitability
           Applies to both Proonsed tnsured (Applicant for 1110Eliiie puticy) and )caner it Owner is other than Proposed insured:
           (at Have you recei‘ed a pi o$PeCitIS for the polity indicated above?                                                         Yes :'         t•
               Edition dale ol Prospectus                    - r-
               Edrtion dales of any supaternents                - 4r
           lb) Have you received a prospectus far the Metropolitan Series Fund?                                                         Yes it     tZo r '
               Edition date of Prospectus        5'-             r
               Union dales ot toy supplements                  -
           le) Da You tanicistInd that wider the Ming' indicated abOve ;exclusive di any optobilat benefits):
                 tit Me amount of dNittl benefit to excess of the Smell-lel race Amount for FPMLI policies May increase or decrease depending on
                     the prilicy'sonveStaleal experience?                                                                               Yes )c_      n
                     the duration ol the death timed ler iPAILI policies may increase or decrease depending on the policy's Juestment
                     expenence?                                                                                                          Yet )c,„  No •
               tin) the mil valve may .ncrease or decrease depending et the policy's investment experience?                             Yet )4,    NG •
               With this in mind do yeti believe that the policy indicated Aim is in accord with your insurance oblechves and !mans:*
               mooed/'                                                                                                                  Yes k.           •
               Nom: upon request, ?a!          rUftliStl illustrations 01 benefits. intludinV death benefit; and cash varues. for (al the poky aapbed tcm
               and 0) a fixed benefit We insurance,: policy for the same pro rnium.
       It is understood That as 3pectlied in 24c) above. the amount andior the duration of the floathBanat and the amount al the Cash Value
       may 3ncrease or decrease based on the Investment experience tt the applicable Separate Account and are not guaranteed.
                                                          -
        W/TNESS (Licensed Resident Agent)            ;

                                                      l
                                                               ily/State where SisnedL. 17 F
                                                                                           . Day hi -
                                                                                         111o.
                                                                                                 ...!
                                                                                                                   4                           Si              ure


        idintss to Signature in (A)                  •
                                                              el2A.Areie,                       pe,
                                                                                                      J                                                                        5 or Over)

       Witness to Signature in (El;                                                                              (C} E1KrrFr (ii named in Pit! tAJ
       tf Owner Is a firmer corporation, enter on brie at) let) business name
       as it appears in Pan A and have one or more partners or officers (nth!r
       than Proposed 105VMM:sign eo hoe (C), and gem they titles_
                                                                            IC) _ _

           Complete Only fora Juvenile Polity. Also, be sure to complete Owner Designation in Part A and have Owner sign InI                                             ) above.

       Witness to Swaim in (0)                                                                                   (DI Applicant (Juvenile Polity)

I      Witness to Signature in tp                   !                                    _..i                .   lit Child (required only it a new Yetk.
                                                                                                                     State resident and exact age'is



[
        Also to be signed bctow it Applicant nr Owner is oqt a parnni, guardian or person liable fur                 between 1411., and 15 )
        child's support. I consent to this apphcanon tor insurance on the me et the Proposed
        insured, I have read the mum.;s in Oils application. and they are true :!rid complete to the
        best ot rny_knovoledpe and belie'.
                                                                                                                        Best Image Quatit
     --- • --- -      ____. __________         . _________                                      ---- f - -----                              - - - — --                                 _ ._ .. ___
                                                                                                            1
[
    ____,......_..... Signalum in th
       Witness to.........___        _____....._...-..
                                                     I'
                                                                                      . ... i
                                                                                                              (F) Parent. Guardian or Person Liable ter
                                                                                                  . _ _ -i _______-      •••• ••• •••i. • e ,-.•••••-. --.   - - —.-- ..--.—.--..--.         -..---   -

                                                                                                                         But:part
                                                                                                                       Child     ' s


0313 K•16-SUPP-11 (0395)
              Case 3:19-cv-00202-ARS Document 1-2 Filed 09/18/19 Page 39 of 39


                                             Table of Contents

                                Page                                        Page                                         Page
Policy Specifications           3, 3.1       index of Investment                          Change of Ownership             18
                                                Experience                    12          Beneficiary                     18
Table of Guaranteed                          Value                            12          How to Change the Owner
Maximum Insurance Rates            4                                                         or the Beneficiary           18
                                          Owner's Right to Change                         Collateral Assignment           18
Description of Investment                 Allocation                          13
Divisions in the Separate                                                            General Provisions                   18
Account                            5      Payments During                              The Contract                       18
                                          Insured's Lifetime                  14       Limitation on Sales
Definitions                        6         Payment on Final Date                         Representative's or Other
                                                of Policy                     14           Person's Authority             18
Payment When Insured Dies          7         Full and Partial                          Incontestability                   18
  Insurance Proceeds               7            Cash Withdrawal               14       Age and Sex                        19
  Death Benefit                    7         Surrender Charges                14       Nonparticipation                   19
  Minimum Death Benefit            8         Policy Loan                      16       Computation of Values              19
  Death Benefit Adjustment         8         Loan Repayment                   16       Annual Reports                     19
                                             Effect of a Policy Loan                   Illustration of Future Benefits    19
Monthly Deduction                  9            on the Cash Value             16
  Cost of Term Insurance           9         Determent                        16     Exclusion                            19
                                                                                       Suicide                            19
Fixed Account                      9      Premiums                            17
   Value                           9         Premium Payments                 17     Methods of Payment                   19
   Interest Rate                  10         Limits                           17       Other Frequencies and Plans        20
                                             Grace Period                     17       Choice of Payment Plans            20
Separate Account                  11         Reinstatement                    17       Limitations                        20
  Investment Divisions            11                                                   Payment Plan Rates                 20
  Our Right to Make                       Ownership and Beneficiary           18       Minimum Payments Under
     Changes                      11        Owner                             18          Payment Plans                   21




                                              Page 2 has intentionally been left blank.
                                         Any riders for additional benefits follow page 21.

                                                           Notice
When you write to us, please give us your name, address and policy number. Please notify us promptly of any changes.
We will write to you at your address last known to us.

Checks, drafts or money orders may be drawn to the order of Metropolitan Life Insurance Company (or "Met Life"). They
are received subject to the condition that they may be handled for collection in accordance with the practice of the
collecting bank or banks. If we do not receive the full amount of any check, draft or money order, it will not constitute
payment. All payments are to be made in U.S. cixrency.
Metropolitan Life Insurance Company
Home Office
One Madison Avenue
New York, New York 10010-3690
                                                                         '.)UPLICATE POLICY
Countersigned and Delivered                                         19       By




7FM-90                                                                                                        AAABDM
